DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6, 7, 9, 11, 22, 23, 25, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2015/0139509).
As to claim 1, Yang discloses a method for unlocking a head-mounted display device based on gaze point information (login method for a head-mounted display apparatus [0026]), comprising: acquiring gaze point information of a user who wears a locked head-mounted display device (capture second eye images at 204 of fig. 2 [0027]); generating unlocking information according to the gaze point information 
As to claim 2 (dependent on 1), Yang discloses the method, further comprising: acquiring living body feature information of the user through an auxiliary collector (image capturing device 11a captures a first eye image of a user [0026]), and determining whether the user is a living body based on the acquired living body feature information (determines whether the first eye image passes an iris recognition test at 202 of fig. 2 [0026]), and unlocking the head-mounted display device when the unlocking information matches the unlocking key comprising: unlocking the head-mounted display when the unlocking information matches the unlocking key and the user is a living body (permitting login request when pupil locus is compliant with the locus image at 206 of fig. 2 and eye image passes an iris recognition test at 202 of fig. 2).
As to claim 3 (dependent on 1), Yang discloses the method, wherein acquiring gaze point information of a user who wears a locked head-mounted display device comprises: acquiring at least one of eye feature information and head posture information of the user through at least one information collector (the image capturing device 11a captures a second eye image of a user, and detects pupil size and pupil center [0027]); and determining the gaze point information according to the at least one 
As to claim 6 (dependent on 1), Yang discloses the method, further comprising: presenting a reference object having at least one feature point (projecting calibration locus [0031]), the gaze point information comprising one of a feature point, feature point track information, and a feature point set of the reference object that the user is gazing (calibration feature points according to figs. 6 and 7), and generating unlocking information according to the gaze point information comprising: generating unlocking information according to the one of the feature point, the feature point track information, and the feature point set of the reference object that the user is gazing (performing initial calibration wen performing login method [0030] and projecting locus image at 203 of fig. 2 [0027]).
As to claim 9 (dependent on 6), Yang discloses the method, wherein a plurality of reference objects are provided, the plurality of reference objects are presented sequentially, and each reference object of the plurality of reference objects is presented after unlocking information obtained for a previous reference object matches the unlocking key (sequentially presenting points A - C of locus image for login [0029]).
As to claim 29 (dependent on 9), Yang discloses the method, wherein the plurality of reference objects comprise a first reference object (point A of fig. 3), the method further comprises: selecting the first reference object as a current reference object [0029]; presenting the first reference object (presenting locus image [0029]); acquiring gaze point information of the user (capturing eye images at 204 of fig. 2 
As to claim 25 (dependent on 6), Yang discloses the method, wherein before presenting a reference object, the method further comprises a pre-calibration process [0030 – 0031], the pre-calibration process comprises: presenting a calibration object (locus image 51 [0031]); prompting the user to gaze the calibration object near the calibration object [0030 - 0031]; obtaining gaze point information of the user when the user gazes the calibration object (generating pupil locus [0031]); and performing a calibration operation based on the acquired gaze point information and real information of the calibration object (performing calibration [0030 – 0031]).
As to claim 26 (dependent on 25), Yang discloses the method, further comprising: determining a coordinate difference based on acquired spatial coordinates of the gaze point and spatial coordinates of the calibration object, and calibrating subsequently acquired gaze point information by using the determined coordinate difference as a correction value (using calibration parameters for compensation [0031]).
claim 7 (dependent on 1), Yang discloses the method, wherein the gaze point information comprises gaze point track information (gaze point track according to fig. 3 [0029]), and generating unlocking information according to the gaze point information comprises: generating unlocking information according to the gaze point track information (performing login using gaze point track information of fig. 3 [0029]).
As to claim 11 (dependent on 1), Yang discloses the method, wherein the unlocking key is preset by collecting gaze point information of the user (preset locus image of figs. 3 and 4 [0029]).
As to claim 22, Yang discloses a head-mounted display device, comprising: at least one information collector configured to obtain at least one of eye feature information (capture second eye images at 204 of fig. 2 [0027]) and 
head posture information of a user who wears a locked head-mounted display device (detecting pupil centers to generate pupil locus image [0027]); an auxiliary collector configured to acquiring living body feature information of the user (image capturing device 11a captures a first eye image of a user [0026]); at least one processor (ASIC 13 and processor 14 of fig. 1), and a memory coupled to the at least one processor and configured to store a computer-executable instruction that (inherently a device comprising a processor comprises a memory to operate the processor), when executed, causes the at least one processor to perform: acquiring gaze point information of the user (capture second eye images at 204 of fig. 2 [0027]); generating unlocking information according to the gaze point information (generating a pupil locus based on the second eye images at 205 of fig. 2 [0027]); performing a matching operation on the unlocking information and a pre-stored unlocking key (determines 
As to claim 23 (dependent on 22), Yang discloses a non-transitory machine-readable medium having an executable instruction that, when executed, causes a machine to perform: presenting a calibration object (performing calibration by generating straight line locus 51 [0031]); prompting a user who wears a locked head-mounted display device to gaze the calibration object near the calibration object (performing calibration [0030 – 0031]); obtaining gaze point information of the user when the user gazes the calibration object (detecting eye positions [0030 – 0031]); performing a calibration operation based on the acquired gaze point information and real information of the calibration object (performs a calibration based on the initial pupil locus 52, a position of the image capturing device 11a, an eye position, and a theoretical straight line locus image 51 to generate a plurality of calibration parameters [0031]); presenting a reference object having at least one feature point (projecting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takenouchi (US 2016/0316366).
As to claim 4 (dependent on 1), claim 5 (dependent on 4) and claim 24 (dependent on 5), Yang discloses the method, further comprising: generating unlocking information according to the gaze point information and (generating a pupil locus based on the second eye images at 205 of fig. 2 [0027] and status of auxiliary light sources 15a and 16a of fig. 1 [0025 – 0026]), but fails to disclose 
acquiring environmental feature information and generating unlocking information according to the gaze point information comprising: generating unlocking information according to the environmental feature information, wherein the environmental feature information comprises at least one of sound information, magnetic field information, current information, temperature information, vibration information, and illumination intensity information and wherein the environment feature information is configured as one the user's sound information and the user's voiceprint information obtained through the user's sound information.
In the same field of endeavor, Takenouchi discloses a computing method comprising: acquiring environmental feature information (generated voiceprint at S202 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and the teachings of Takenouchi, such that voiceprint information was used to unlock user device with motivation to provide additional security feature which was well known and would have only required a routine skill (Takenouchi, [0003 – 0006]).

Claims 32is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tait et al. (US 2015/0220152).
As to claim 32 (dependent on 22), Yang discloses the head-mounted display device, but fails to disclose that the head-mounted display device comprises augmented reality glasses.
In the same field of endeavor, Tait discloses a head-mounted display device (fig. 2) comprises augmented reality glasses (augmented reality [0005] [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and the teachings of Tait such that the head-mounted display device comprises augmented reality glasses as disclosed by Tait, with motivation to allow for additional functionality by perceiving real-world and to allow for public safety applications (Tait [0005]).

Allowable Subject Matter
Claims 27, 28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 27 (dependent on 6), the Prior Art of record fails to disclose the method, wherein the reference object comprises a feature point for the user to select, and the reference object is one of a preset image, an image set, an object, and an object set for a user to perform unlocking processing. (Emphasis Added.)

As to claim 28 (dependent on 6), the Prior Art of record fails to disclose the method, wherein the reference object comprises one of a 3D virtual image presented in view field of the user and an object presented on a display of a head-mounted display device. (Emphasis Added.)

As to claim 30 (dependent on 1), Chou discloses the method, wherein acquiring gaze point information of a user who wears a locked head-mounted display device comprises: acquiring eye feature information of the user through at least one information collector; and determining the gaze point information according to the eye feature information, wherein acquiring eye feature information of the user through at least one information collector comprising: acquiring successive a plurality of frames of the user's facial images or user's eye images, extracting eye feature points in each frame of the user's facial images or user's eye images, and determining gaze point track information according to changes in the eye feature points in the plurality of frames of the user's facial images or user's eye images, wherein the gaze point information is configured as the gaze point track information. (Emphasis Added.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623